Case 1:07-cr-00430-JSR Document 45 Filed 09/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—- - = es ewe Se ee ee oe eee x

UNITED STATES OF AMERICA

 

- Ve. 7 ORDER
JUAN RIVERA, O7 Cr. 430 (JSR)

Defendant.

WHEREAS, a hearing has been set by this Court for
September 15, 2021, to hear evidence concerning reported
violations of the conditions of supervised release by the
defendant, Juan Rivera;

AND WHEREAS, the Government has requested access to the
case file maintained by the U.S. Probation Office for the Southern
District of New York for the defendant, Juan Rivera, including
probation officer chronological case notes, so as to prepare for
the hearing and to comply with the Government’s obligations
pursuant to the Federal Rules of Criminal Procedure; United States
v. Giglio, 405 U.S. 763 (1972), and its progeny; and Title 18,
United States Code, Section 3500;

IT IS HEREBY ORDERED that the U.S. Probation Office for

the Southern District of New York provide a copy of the complete

 

 

 

 

 

 

 

 
 

Case 1:07-cr-00430-JSR Document 45 Filed 09/13/21 Page 2 of 2

case file maintained for the defendant, Juan Rivera, to Assistant

United States Attorneys Allison Nichols and Jonathan Bodansky.

 

SO ORDERED:

Dated: September [A , 20214
New York, New York

 

  
  

THE HOMORABLE JED SY RAKOFF
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 
